Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a library comprising a plurality of polypeptides comprising a 10Fn3 domain claimed in claims 8-10 and 16-19 in the reply filed on 9/28/20 is acknowledged. Election was made without traverse of SEQ ID NO: 78. 
Claims 1-7 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 8-10 and 16-19 read on elected Group II and are under consideration. 

Claim Interpretation
Claim 1 is drawn a library comprising a plurality of peptide comprising a Fn3 domain, wherein the 10Fn3 domain of each polypeptide comprises an amino acid 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8-10 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by anticipated by Camphausen et al. (WO 2008/066752, IDS ref.                w). 
	With respect to claim 8 and the limitation “a library comprising a plurality of polypeptides  comprising a 10Fn3 domain”, Camphausen et al. teach a library of approximately 1013 RNA-protein fusion variants constructed based on the scaffold of the 10Fn3 domain of human fibronectin with three randomized regions at positions 23-29, 52-55 and 77-86 (p. 78, Example 1). Fig. 30 discloses sequences of some identified claims 8, 9 and 10. 
	With respect to claim 16, the sequences 2-125 (for example SEQ ID NO: 6) of Camphausen et al. comprise the 10Fn3 domain of each polypeptide that is located outside of the variable region is at least 90% identical to the corresponding regions in SEQ ID NO: 1 or 6.   
	With respect to claim 17, SEQ ID NO: 5 of Camphausen differs from instantly claimed SEQ ID NO: 1 or 6 by 18 amino acids. SEQ ID NO: 8-10 differ from instantly claimed SEQ ID NO: 1 or 6 by 17 amino acids. SEQ ID NO: 16 differs by 16 amino acids. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Camphausen et al. (WO 2008/066752, IDS ref.) in view of Urry (WO 2002/000686, IDS ref.). 
The teachings of Camphausen et al. are presented in detail above. Camphausen et al. does not teach the library comprises a polypeptide that is at least 90% identical to SEQ ID NO: 1 or 6 or wherein the 10Fn3 domain of each polypeptide comprises the amino acid sequence of SEQ ID NO: 78, however the teachings of Urry et al. cure this deficiency. 
With respect to claims 18 and 19, Urry et al. teach SEQ ID NO: 57, which meets the structural limitations of instant  SEQ ID NO: 78 and a peptide that is at least 90% identical to SEQ ID NO: 1 or 6 (p. 32, Example 1C). 

    PNG
    media_image1.png
    215
    678
    media_image1.png
    Greyscale

SEQ ID NO: 57 of Urry meets the limitations of instant SEQ ID NO: 78, wherein 60% of the amino acids at “X” are not the amino acid sequence at the corresponding position in SEQ ID NO: 1 or 6. In particular, the sequence “RGYSLG” differs from the corresponding position in SEQ ID NO: 1 and 6. 
	It would have been obvious to a person of ordinary skill in the art to optimize the library to include SEQ ID NO: 57 because Urry et al. teach the fibronectin III can exhibit different critical unfolding forces arising from small differences in the composition of the globular protein domains (p. 15). There is a reasonable expectation of success given that Camphausen et al. teaches varying the same regions as Urry et al.

Conclusion
	No claims are allowed. 


                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654